Action to recover balance due on building contract. Defendant denies that he is indebted to plaintiff in the sum alleged in the complaint; he pleads counterclaims, upon which he demands judgment against plaintiff. The action was referred to a referee for trial.
From judgment overruling defendant's exceptions to the report of the referee, and sustaining said report, defendant appealed to the Supreme Court.
Upon an examination of the record on this appeal, and a consideration of the briefs filed in this Court by both parties, we find no error. The action arises out of controversies as to facts only; the findings of the referee are sustained by the judge. The evidence offered at the trial before the referee is not set out in the case on appeal. It must be presumed that there was evidence tending to prove the facts found by the referee and approved by the judge.
Upon these findings of fact there is no error and the judgment is
Affirmed. *Page 814